IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-31287
                         Summary Calendar
                        __________________

UNITED STATES OF AMERICA,

                                   Plaintiff-Appellee,

versus

H. DONOVAN SEATON, et al.,

                                   Defendants,

H. DONOVAN SEATON,

                                    Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 95-CV-1254 G
                       - - - - - - - - - -
                           May 17, 1996

Before SMITH, BENDAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant H. Donovan Seaton appeals the denial of his 28

U.S.C. § 2255 motion to vacate his sentence, arguing that he

received ineffective assistance of counsel, that the court made

several errors in sentencing him, and that the prosecution

obtained his guilty plea through outrageous conduct and coercion.

Seaton raises his substantive ineffective-assistance claims and

an assertion that an enhancement to his base offense level


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-31287
                               -2-

violated the Ex Post Facto Clause for the first time on appeal.

Seaton has not shown plain error as to these claims.   See

Robertson v. Plano City of Texas, 70 F.3d 21, 23 (5th Cir. 1995).

As to Seaton’s other claims, this court AFFIRMS essentially for

the reasons cited by the magistrate judge and district court.

United States v. Seaton, No. 91-364-”G” (E.D. La. Oct. 13, 1995).

     AFFIRMED.